Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable
	This action is responsive to amendment filed on April 28, 2022.  Claims 1-20 are presented for examination.

Allowable Subject Matter
Claims 1-20 are allowed, numbered as originally filed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 13 and 20 are allowable because the best prior art of record or that encountered in searching for the invention fails to disclose or suggest tracking a count of pending data operations being executed by a first node and replicated to a second node using synchronous replication relationship where data operations are dispatched in parallel to the first and second nodes, wherein a first count for a pending data operation is decremented in response to both pending data operations being executed by the first node and a replica of the pending data operation being executed by the second node and while the count of pending data operations being executed by the first node and replicated second node is greater than zero, withholding execution of metadata operations at the first node, determining dependency  of metadata operation with respect to pending metadata operation replicated  to the second node based upon whether an inode occurs with both first list and second list of affected inodes that are modified by the pending metadata operations, as claimed including other claim provisions.
Claims 2-12 and 14-19 depend from independent claims 1 and 13 respectively, and therefore are allowable on the merits.
Prior art relevant in synchronization:  
US-20140222878-A1, US-20190311049-A1, US-11086105-B2, US-11157455-B2

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





July 12, 2022
/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2153